Case 2:18-mj-08189-LDW Document 25 Filed 02/14/19 Page 1 of 1 PagelD: 40

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Hon. Leda Dunn Wettre
Vv. : Crim. No. 18-8189 (MAH)
NESTER ESTUARDO RUANO GUTIERREZ : Consent Order Modifying

 

Conditions of Bail

This matter having come before the Court on the application of Craig
Carpenito, United States Attorney for the District of New Jersey (by Meredith J.
Williams, Assistant United States Attorney) for modification of the conditions;
and Defendant Nester Estuardo Ruano Gutierrez (by David Glassman, Esq.,);
with United States Pretrial Services consenting; and for good cause shown:

Cj ft

es
ITIS on this / |__ day of February 2019;

 

HEREBY ORDERED that the defendant’s bail is modified as follows:

1. The Defendant’s location monitoring condition is modified to
location monitoring with a curfew and hours approved by Pretrial
Services; and

Ds All other conditions remain in full effect.

fe che EL) (eAt

ONORABLE LEDA DUNN WETTRE
United States Magistrate Judge
